DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “storage unit”, “manipulation unit”, “display unit”, “first manipulation means”, “second manipulation means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit”, “means” coupled with functional language “configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 17, 37-45 of the specification of the Pub. No. US 2022/0078343 that recites “...a storage unit configured to receive images captured by a capsule endoscope; a controller configured to transform the images into image data; a manipulation unit configured to generate a manipulation command; and a display unit configured to display the image data. In the present disclosure, the manipulation unit 300 may include at least one or more manipulation devices and/or at least one or more manipulation means. In the present disclosure, the manipulation device may include a mouse, a joystick, and the like, but is not limited thereto. In the present disclosure, the manipulation device may generate a manipulation command such as selecting a point on the display unit 400, dragging from one point to another point thereon, and the like.  In the present disclosure, the manipulation means may indicate a user interface (UI) provided in order to manipulate image data displayed on the display unit 400, but is not limited thereto. In the present disclosure, the manipulation means may include a first manipulation means 310 that performs any one or more manipulations selected from the group consisting of play, fast forward, pause, rewind, and fast rewind.  In the present disclosure, the manipulation means may include a second manipulation means 320 that briefly displays the images captured by the capsule endoscope according to the time flow. In the present disclosure, any one point on the second manipulation means 320 may be selected. In the present disclosure, the second manipulation means 320 may display image data at the time corresponding to an arbitrary point on the display unit 400. In an embodiment of the present disclosure, the second manipulation means 320 may include a capsule image view (general view) provision area 322, and/or a 3D panoramic view provision area 323.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al. (US 2003/0229268 A1)(hereinafter Uchiyama).
Re claim 1, Uchiyama discloses a display system comprising: a storage unit configured to receive images captured by a capsule endoscope (see fig. 1 ¶ 40 for a storage unit (i.e. memories 25, 34 as shown in fig. 2) configured to receive images captured by a capsule endoscope (i.e. an imaging device (for example, a CCD) 23 that images an intracavitary region illuminated with the illumination light, a memory 25 in which the digital video signal sent from the signal processing circuit 24 is stored as described in fig. 2 paragraph 42). Also, see paragraphs 43, 54); a controller configured to convert the images into image data (see fig. 1 ¶ 40 for a controller (i.e. a signal processing circuit 24 as shown in fig. 2) configured to convert the images into image data (i.e. signal processing circuit 24 that samples an image signal produced by the imaging device and converts it into a digital video signal as described in fig. 2 paragraph 42). Also, see paragraph 43); a manipulation unit configured to generate a manipulation command (see ¶ 45 for a manipulation unit (i.e. direction instructing device 35 as shown in fig. 2) configured to generate a manipulation command (i.e. advancement control signal is produced based on an instruction signal received from a direction instructing device 35 as described in fig. 2 paragraph 44). Also, see paragraph 50); and a display unit configured to display the image data (see figs. 5-9 ¶s 40, 43 for a display unit (i.e. display device 5 as shown in figs. 1-2) configured to display the image data (i.e. at step S5, the control circuit 33 controls the image processing circuit 32 to display a display image shown in FIG. 10 on the display device 5 according to the n-th image data" as described in paragraph 56))
Re claim 2, Uchiyama as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the image captured by the capsule endoscope records any one or more pieces of information selected from the group consisting of position information and posture information of the capsule endoscope (see ¶s 105, 114 for the image captured by the capsule endoscope records any one or more pieces of information selected from the group consisting of position information and posture information of the capsule endoscope (i.e. position detecting circuit 106 calculates the three-dimensional position and orientation of the encapsulated endoscope 2, and transmits the three-dimensional position data and orientation data to the control circuit 33 included in the image processing unit 6 as described in paragraph 112). Also, see paragraphs 116-117)
Re claim 7, Uchiyama as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the manipulation unit comprises a second manipulation means, and wherein the second manipulation means is configured to display the image data at the time corresponding to an arbitrary point on the display unit (see ¶s 44-45 for the manipulation unit (i.e. direction instructing device 35 as shown in fig. 2) comprises a second manipulation means (i.e. control circuit 33 as shown in fig. 2), and wherein the second manipulation means (i.e. control circuit 33 as shown in fig. 2) is configured to display the image data at the time corresponding to an arbitrary point on the display unit (i.e. at step S5, the control circuit 33 controls the image processing circuit 32 to display a display image shown in FIG. 10 on the display device 5 according to the n-th image data" as described in paragraph 56). Also, see paragraph 50)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2003/0229268 A1)(hereinafter Uchiyama) as applied to claims 1, 2 and 7 above, and further in view of SHEN et al. (US 2008/0186378 A1)(hereinafter SHEN).
Re claim 3, Uchiyama as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the image data comprises a capsule image view, and further comprises any one or more selected from the group consisting of a 3D mini-map and a 3D panoramic view. However, the reference of SHEN explicitly teaches wherein the image data comprises a capsule image view, and further comprises any one or more selected from the group consisting of a 3D mini-map and a 3D panoramic view (see ¶s 35-36 for the image data comprises a capsule image view, and further comprises any one or more selected from the group consisting of a 3D mini-map and a 3D panoramic view (i.e. a prostate surface 50 and biopsy needle 52 are simulated and displayed on a display screen 40 with their coordinates displayed in real-time as best shown in FIG. 2, as shown, the rectangular box enclosing the 3D image 50 contains three vertical slices of the image obtained from the ultrasound probe 10 and which are reshaped from spherical coordinates to Cartesian coordinates as described in figs. 1-2 paragraph 37))
Therefore, taking the combined teachings of Uchiyama and SHEN as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (3D) into the system of Uchiyama as taught by SHEN.
One will be motivated to incorporate the above feature into the system of Uchiyama as taught by SHEN for the benefit of having a prostate surface 50 and biopsy needle 52 which are simulated and displayed on a display screen 40 with their coordinates displayed in real-time as best shown in FIG. 2, wherein the rectangular box enclosing the 3D image 50 contains three vertical slices of the image obtained from the ultrasound probe 10 and which are reshaped from spherical coordinates to Cartesian coordinates, wherein a first scan is performed by the probe 10 and computer system 20 to constitute a 3D pre-procedural image data set such as simulated in FIG. 2, wherein a biopsy needle is also modeled on the display, which has a coordinate system so the doctor has the knowledge of the exact locations of the needle and the prostate in order to ease the processing time and have a user friendly interaction (see figs. 1-2 ¶ 37)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2003/0229268 A1)(hereinafter Uchiyama) as applied to claims 1, 2 and 7 above, and further in view of SHEN et al. (US 2008/0186378 A1)(hereinafter SHEN), and further in view of Tikka (US 2020/0138522 A1)(hereinafter Tikka).
Re claim 5, the combination of Uchiyama and SHEN as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the 3D panoramic view has a viewing angle of 120 to 360 degrees. However, the reference of Tikka explicitly teaches wherein the 3D panoramic view has a viewing angle of 120 to 360 degrees (see fig. 1 ¶s 15-19 for the 3D panoramic view has a viewing angle of 120 to 360 degrees (i.e. less than four of these views or different sets of views may be used (e.g., three images, each capturing 120 degrees to obtain a 360 degree view as described in fig. 2 paragraph 20))
Therefore, taking the combined teachings of Uchiyama, SHEN and Tikka as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (degree) into the system of Uchiyama as taught by Tikka.
One will be motivated to incorporate the above feature into the system of Uchiyama as taught by Tikka for the benefit of having a thermal imager 104 that may capture a plurality of images, such as two or more to capture depth, three or more for a 360 degree view, or four or more to capture anterior, posterior, medial and lateral views, wherein thermal images captured by the thermal imager 104 may be processed together to create a surface view of patient anatomy, for example, the computing device 108 may use an image stitching algorithm to stitch images together to create a panoramic surface view of anatomy of the patient 102 in order to ease the processing time when creating a panoramic surface view of anatomy of the patient 102 (see fig. 1 ¶ 15)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2003/0229268 A1)(hereinafter Uchiyama) as applied to claims 1, 2 and 7 above, and further in view of ECKER et al. (US 2015/0334276 A1)(hereinafter ECKER).
Re claim 6, Uchiyama as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the manipulation unit (see ¶ 45 for a manipulation unit (i.e. direction instructing device 35 as shown in fig. 2) configured to generate a manipulation command (i.e. advancement control signal is produced based on an instruction signal received from a direction instructing device 35 as described in fig. 2 paragraph 44). Also, see paragraph 50)
Uchiyama fails to explicitly teach comprises a first manipulation means, and wherein the first manipulation means performs any one or more operations selected from the group consisting of play, fast-forward, rewind, and fast-rewind of the image data. However, the reference of ECKER explicitly teaches comprises a first manipulation means, and wherein the first manipulation means performs any one or more operations selected from the group consisting of play, fast-forward, rewind, and fast-rewind of the image data (see fig. 2 ¶ 55 for a first manipulation means (i.e. pointing device), and wherein the first manipulation means (i.e. pointing device) performs any one or more operations selected from the group consisting of play, fast-forward, rewind, and fast-rewind of the image data (i.e. window may include buttons or other controls that may alter the display of the image, for example, play, fast-forward, rewind, or other controls as described in fig. 1 paragraph 45))
Therefore, taking the combined teachings of Uchiyama and ECKER as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (one or more operations) into the system of Uchiyama as taught by ECKER.
One will be motivated to incorporate the above feature into the system of Uchiyama as taught by ECKER for the benefit of having a set of controls 314 that may alter the display of the image stream in consolidated image window 340, wherein controls 314 may include for example play, fast-forward, rewind, or other controls, to freeze, speed up, or reverse the image stream in window 340 in order to have a user friendly interaction (see fig. 2 ¶ 55)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2021/0004933 A1)(hereinafter Wong), and further in view of Uchiyama et al. (US 2003/0229268 A1)(hereinafter Uchiyama).
Re claim 8, Wong discloses a method of generating a 3D panoramic view, the method comprising: an image grouping step of classifying the images captured by (see ¶s 50-52 for an image grouping step of classifying the images captured (i.e. obtaining a set of images S100, coarsely aligning the set of images as described in fig. 1 paragraphs 48-49)); a homography calculation step of calculating homography of the classified images (see fig. 1 ¶ 31 for a homography calculation step of calculating homography of the classified images (i.e. planar homographies can be determined by estimating the homographies based on points and/or line matches (optionally enhanced by gravity), by fitting planes to 3D data, by using camera pose and/or rotation estimates, or otherwise calculated as described in paragraph 77). Also, see paragraphs 116, 121, 132, 134-136, 138); a homography transformation step of transforming the classified image into a warped image using the homography (see figs.1-3, 8, 10, 11 ¶ 78 for a homography transformation step of transforming the classified image into a warped image using the homography (i.e. aligning the set of images coarsely through a process that includes feature matching and/or optical flow, rotational warping, one or more homography warps as described in paragraph 31). Also, see paragraphs 114, 116, 124-127); an image blending step of converting the warped image into a blended image (see figs. 1-3, 8, 10, 11 ¶s 116, 120 for an image blending step of converting the warped image into a blended image (i.e. aligning the set of images coarsely through a process that includes feature matching and/or optical flow, rotational warping, one or more homography warps, compositing the images into a panorama by blending the set of images as described in paragraph 31). Also, see paragraphs 173, 176); and a 3D-panoramic view generation step of converting the blended image into a 3D panoramic view (see figs. 1-3, 8, 10, 11 ¶s 120, 148 for a 3D-panoramic view generation step of converting the blended image into a 3D panoramic view (i.e. generating a panorama can further include aligning the set of images coarsely through a process that includes feature matching and/or optical flow, rotational warping, one or more homography warps, compositing the images into a panorama by blending the set of images as described in paragraph 31). Also, see paragraphs 173, 176)
Wong fails to explicitly teach a capsule endoscope. However, the reference Uchiyama explicitly teaches a capsule endoscope (see ¶ 46 for a capsule endoscope (i.e. capsule endoscope 2 as shown in fig. 1))
Therefore, taking the combined teachings of Wong and Uchiyama as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (capsule endoscope) into the system of Wong as taught by Uchiyama.
One will be motivated to incorporate the above feature into the system of Wong as taught by Uchiyama for the benefit of having a capsule body 2a included in the encapsulated endoscope 2 is, as shown in FIG. 3, shaped like a capsule which a patient can gulp easily, wherein an imaging device 23 that images the interior of a body cavity via an objective optical system 42 is incorporated in one side of the capsule body 2a in order to improve efficiency when performing examination using the encapsulated endoscope (see ¶ 46)
Re claim 9, the combination of Wong and Uchiyama as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by Wong wherein the homography calculation step comprises a feature point-based homography calculation step of calculating homography using image feature points of the image (see figs. 13-15 ¶s 106-108 for the homography calculation step comprises a feature point-based homography calculation step of calculating homography using image feature points of the image (i.e. planar homographies can be determined by estimating the homographies based on points and/or line matches (optionally enhanced by gravity), by fitting planes to 3D data, by using camera pose and/or rotation estimates, or otherwise calculated as described in paragraph 77). Also, see paragraphs 138)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/11/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484